AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 21-3105

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

Giant Peid EGe

was received by me on (date)

1 personally served the summons on the individual at (place) A micus Th rap hes US. Ene.
DS Market Skreet on (date) N-15-de0d} ; OF

(_] I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

[_] T served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

On jdate) ; or
(-] I returned the summons unexecuted because ; or
[] Other (specif):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: *|- \S- 2025 QO On £. Daw.

Server's signature

&\ lank. Dawser

Printed name and title

IU Q2 Lona Errbs Lan, Chores Wail ns

Server's address

Additional information regarding attempted service, etc:
